DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 23 and 24 objected to because of the following informalities:   	Claims 23 and 24 teaches the limitation “CRB”. It should be written in full form at least the first time they are recited. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25-31 and 33-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Loehr et al. (US 2019/0124015 A1). 	Regarding claims 21, 29, Loehr et al. discloses a method, performed by a wireless transmit/receive unit (WTRU), for reserving sidelink resources of any number of sidelink radio bearers, the method comprising: determining a resource configuration for periodically transmitting a resource reservation signal (RRS) for reserving resources for periodic data transmitted by the WTRU via a sidelink radio bearer (Para 191 and 192 teaches of SA/SCI for reserving resources that is to be transmitted periodically like the CAM messages), the resource configuration including information indicating any of a size of the RRS, a period of the RRS, and a pattern of the RRS (Para 188 and 192 teaches of the UE providing the periodicity and size of the data to be transmitted in the PSSCH (SA/SCI)); determining available sidelink resources for the WTRU's transmission of the periodic data via the sidelink radio bearer; and transmitting the RRS according to the determined resource configuration, the RRS including information indicating: (1) reservation information associated with the determined available sidelink resources, and (2) any of: any number of bearer identifiers (IDs), and Quality of Service (QoS) information (Para 222-223 and Para 227-230 teaches of selecting resource according to the PPPP and QOS parameters ).   	Regarding claims 22, 30, Loehr et al. discloses a method, wherein the resource configuration is determined according to any of: (1) a channel busy ratio (CBR), (2) QoS characteristics of the periodic data to be transmitted, (3) a number of active QoS flows, and (4) a number of QoS flows having the same or related PC5 QoS identifiers (PQIs) or packet flow identifiers (PFIs) (Para 222-223 and Para 227-230 teaches of selecting resource according to the PPPP and QOS parameters ).	Regarding claims 23, 31, Loehr et al. discloses a method, wherein the reservation information includes information indicating a period of the resource reservation for the periodic data, and wherein the period of the resource reservation for the periodic data is determined according to any of: a channel bandwidth, a WTRU capability, the CBR, a number of any of carriers or bandwidth parts (BWPs), a sensing window, a network (NW) configuration, QoS characteristics of the periodic data to be transmitted, a number of QoS flows which are active, and a number of QoS flows having any of the same or related PC5 QoS identifiers (PQIs) or packet flow identifiers (PFIs)) (Para 222-223 and Para 227-230 teaches of selecting resource according to the PPPP and QOS parameters ).
 	Regarding claims 25, 33, Loehr et al. discloses a method, wherein the WTRU is configured with information indicating any number of patterns of resource reservation, and wherein each pattern is respectively associated with a QoS aspect of a bearer according to any of resources or a current CBR (Para 119-121 teaches of time resource patterns ).	Regarding claims 26, 34, Loehr et al. discloses a method, wherein the WTRU is configured with information indicating any number of rules for pattern selection (Para 143-147 teaches of rules that the UE follows during the scheduling procedure.) 	Regarding claims 27, 35, Loehr et al. discloses a method, further comprising transmitting, by the WTRU, the periodic data, including any of: a physical sidelink shared channel (PSSCH), a physical sidelink control channel (PSCCH), hybrid automatic repeat request (HARQ) resources for HARQ transmissions by any of the WTRU or a peer WTRU, a CSI required for a unicast link or a multicast link, a CSI that is feedback by any of the WTRU or a peer WTRU (Para 191 teaches of PSSCH) .	Regarding claims 28, 36, Loehr et al. discloses a method, wherein the message further includes any of: any of time, frequency, and beam resources to be reserved, a periodicity of the reserved resource, a granularity of the reserved resources, and an index indicating a pattern of resources (Para 188 and 192 teaches of periodicity of the messages and the allocation of resources), and wherein the pattern may be for any of: periodicity of resources in time, number of consecutive slots of each sub-resource in a set of periodic resources or pattern, time and frequency resource between one sub-resource and a subsequent/related sub-resource, an offset in frequency, and a frequency hopping pattern. (See Fig 6 and Para 119) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2019/0124015 A1) in view of Kim et al. (US 2020/0359257 A1). 	Regarding claims 24, 32, Loehr et al. discloses the claimed invention as set forth in claim 23 above and a method, wherein the sensing window is any of the WTRU's sensing window or another WTRU's sensing window (Para 192-193), and wherein the QoS characteristics are associated with any of a flow or a bearer mapped to the reserved resources (Para 68-69). Loehr et al. does not explicitly disclose a method, wherein the CBR is a measured CBR. However Kim et al. discloses a method, wherein the CBR is a measured CBR(Para 47 teaches of measured CBR). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of using measured CBR of Kim et al. with the system of Loehr et al. in order to provide an improved transmitting devices and corresponding methods for transmitting vehicular data and for appropriately considering quality of service requirements
Claim(s) 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2019/0124015 A1) in view of Ishii et al. (US 2020/0344674 A1).  	Regarding claim 37, Loehr et al. discloses a method, performed by a wireless transmit/receive unit (WTRU), for reserving sidelink resources of a sidelink radio bearer, the method comprising: receiving a system information block (SIB) including information indicating: (1) any number of resource configurations;; determining sidelink resources available for transmission of the periodic data via the sidelink radio bearer (Para 191-192 and Para 209-210 teaches of  receiving System information block for reserving resources that used to transmit periodically CAM messages.) and transmitting, according to one of the resource configurations, a message including a resource reservation including information indicating reservation of the available sidelink resources for transmission of the periodic data by the WTRU (Para 191-192 teaches of using the resources to transmit the parodic cam data). Loehr et al. does not discloses a method, where the System information block (SIB) including information indicating any number of validity areas of the SIB and determining resources according to at least the validity area of the SIB. However Ishii et al. discloses a method, where the System information block (SIB) including information indicating any number of validity areas of the SIB and determining resources according to at least the validity area of the SIB (Para 93 teaches of SIB containing validity area identification information). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of the having system information block with validity area information of Ishii et al. with the system of Loehr et al. in order to provide an improved transmitting devices and corresponding methods for transmitting vehicular data and for appropriately considering quality of service requirements.  	Regarding claim 38, Ishii et al. discloses a method,  wherein the WTRU is configured with any number of areas, zones, or locations, wherein the any of the areas, zones, or locations are associated with any number of validity areas of a SIB. (Para 93 teaches of SIB containing validity area identification information). The motivation to combine is the same as indicated in claim 37 above.
	Regarding claim 39, Ishii et al. discloses a method,  wherein any number of cell IDs are associated with any of: the validity area of the SIB, or any number of resource configurations. (Para 93 teaches of SIB containing validity area identification information). The motivation to combine is the same as indicated in claim 37 above.	Regarding claim 40, Loehr et al. discloses a method, further comprising determining the one of the resource configurations according to any of: (1) a channel busy ratio (CBR), (2) QoS characteristics of the periodic data to be transmitted, (3) a number of active QoS flows, and (4) a number of QoS flows having the same or related PC5 QoS identifiers (PQIs) or packet flow identifiers (PFIs). ) (Para 222-223 and Para 227-230 teaches of selecting resource according to the PPPP and QOS parameters ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467